Citation Nr: 0809502	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a low back disability from October 13, 2003, until April 
22, 2007. 

2.  Entitlement to a rating higher than 20 percent for a low 
back disability since April 23, 2007.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1979 and from February 2003 to October 2003, with additional 
service in the Puerto Rico Army National Guard.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability, effective October 13, 2003.  An 
October 2007 rating decision increased the rating for the 
veteran's low back disability from 10 to 20 percent, 
effective April 23, 2007.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From the effective date of service connection, October 
13, 2003, until April 22, 2007, the veteran's low back 
disability (herniated nucleus pulposus L4-L5, lumbar 
paravertebral myositis) was manifested by forward flexion 
limited to 60 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, bilaterally, rotation to 45 degrees, 
bilaterally, and muscle spasm that did not result in abnormal 
gait or abnormal spinal contour.  It was not productive of 
any incapacitating episodes.  Ankylosis was not shown.

2.  From October 13, 2003, until April 22, 2007, the 
veteran's low back disability (herniated nucleus pulposus L4-
L5, lumbar paravertebral myositis) was manifested by 
neurological impairment in the left lower extremity which 
approximated no more than mild incomplete paralysis of the 
sciatic nerve.  The veteran's low back disability was not 
manifested by neurological impairment in the right lower 
extremity.

3.  Since April 23, 2007, the veteran's low back disability 
(herniated nucleus pulposus L4-L5, lumbar paravertebral 
myositis) has been manifested by forward flexion to 60 
degrees; extension to 15 degrees; lateral flexion to 30 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally, and muscle spasm, bilaterally, and muscle spasm 
that resulted in abnormal spinal contour.  It has not been 
productive of any incapacitating episodes lasting more than 
two weeks within the past 12 months.  Ankylosis has not been 
shown.

4.  Since April 24, 2007, the veteran's low back disability 
(herniated nucleus pulposus L4-L5, lumbar paravertebral 
myositis) has been manifested by neurological impairment in 
the bilateral lower extremities which approximate no more 
than mild incomplete paralysis of the sciatic nerve.   


CONCLUSIONS OF LAW

1.  From October 13, 2003, until April 22, 2007, the criteria 
for an initial rating of 20 percent, but no higher, for the 
orthopedic manifestations of a low back disability (herniated 
nucleus pulposus L4-L5, lumbar paravertebral myositis) were 
met.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2007).
 
2.  From October 13, 2003, until April 22, 2007, the criteria 
for a separate 10 percent rating for neurological 
manifestations of a low back disability (mild incomplete 
paralysis of the sciatic nerve) in the lower left extremity 
were met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2007); 
38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2007).

3.  Since April 23, 2007, the criteria for a rating higher 
than 20 percent for the orthopedic manifestations of a low 
back disability (herniated nucleus pulposus L4-L5, lumbar 
paravertebral myositis) have not been met.  38 U.S.C.A. § 
1155 (West 2007); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 
5237, 5243 (2007).
 
4.  Since April 23, 2007, the criteria for separate 10 
percent ratings for neurological manifestations of a low back 
disability (mild incomplete paralysis of the sciatic nerve) 
bilaterally have been met. 38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2007); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, DC 8720 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  Ratings for 
service-connected disabilities are determined by comparing 
the veteran's symptoms with criteria listed in VA's Schedule 
for Rating Disabilities , which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2007).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2007), however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The words slight, moderate, and severe, as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are 'equitable and just.  38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as 'severe' by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).

In this case, the veteran's lower back disability has been 
rated under DC 5243 (Intervertebral disc syndrome), which is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007), 38 
C.F.R. § 4.71a, DC 5243.  Other applicable diagnostic codes 
include DC 5237, which pertains to lumbrosacral or cervical 
strain, and DC 5242, which pertains to degenerative arthritis 
of the spine. 38 C.F.R. § 4.71a, DCs 5237, 5242.  These 
diagnostic codes are also rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Diagnostic 
Code 5242, however, may not serve as a basis for an increased 
rating in this case.  The lumbar vertebrae are considered a 
group of minor joints that is ratable on parity with a major 
joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 directs that 
degenerative arthritis of the spine be evaluated under DC 
5003.  38 C.F.R. § 4.71a, DC 5243.  Diagnostic Code 5003 
allows for the assignment of a 20 percent rating only where 
there is X-ray evidence of arthritis of two or more major 
joints or two or more minor joint groups.  The lumbar spine 
may only be rated as one major joint.  Regardless, the 
veteran is already in receipt of a compensable rating based 
on limitation of motion under DC 5243, and thus neither DC 
5003 nor 5242 may serve as a basis for an increased rating in 
this case.  38 C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Indeed, Magnetic Resonance Imaging (MRI) of the veteran's 
lumbar spine dated in February 2004 revealed normal vertebral 
body alignment with no  evidence of fracture deformities.  
Additionally, on VA examination in February 2004, the veteran 
was found not to have any postural abnormalities of the back 
or ankylosis.  Accordingly, the diagnostic codes pertaining 
to these disabilities are not applicable in the instant case.  
The Board thus turns to the applicable criteria.

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes resulting from 
intervertebral disc syndrome over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243.  The General Rating Formula for Diseases and 
Injuries of the Spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
is as follows:

Unfavorable ankylosis of the entire spine (100 percent); 
Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent); For forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent); For forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

In the case, the veteran's low back disability was rated as 
10 percent disabling under DC 5243 for the period from 
October 13, 2003, to April 22, 2007.  Since April 23, 2007, 
his condition has been rated as 20 percent disabling under 
this diagnostic code.  The veteran's entitlement to an 
increased rating for each of these periods will be evaluated 
in turn.

October 13, 2003, to April 22, 2007

Treatment records dated from October 2003 to April 2007 
reveal that in October 2003, the veteran was treated for 
complaints of lower back pain radiating down his lower left 
extremity; precise ranges of motion were not recorded at that 
time.  On VA examination in February 2004, the veteran had 60 
degrees flexion, with pain at the end of motion; 30 degrees 
extension, with pain at the end of motion; 30 degrees lateral 
flexion, with pain at the end of motion, bilaterally; and 45 
degrees of rotation, with pain at the end of motion, 
bilaterally.  Additionally, while clinical examination 
revealed palpable moderate spasm of the lumbar spine, the 
veteran had normal gait and normal spinal contour with no 
evidence of scoliosis, reversed lordosis, or abnormal 
kyphosis.

The veteran's low back disability was evaluated as 10 percent 
disabling based upon the diagnostic criteria pertaining to 
intervertebral disc syndrome (IDS).  IDS (pre-operatively or 
post-operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Finally, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a.

The evidence of record from October 13, 2003, until April 22, 
2007, is negative for any incapacitating episodes as a result 
of the veteran's lower back disability.  The veteran's 
February 2004 VA examination indicates that no medical 
certificate had been issued for bed rest over the past 12 
months.  The record otherwise does not demonstrate that the 
veteran was prescribed bed rest by a physician during this 
time period.  Accordingly, the Board finds that he is not 
entitled to an initial rating higher than 10 percent based 
upon incapacitating episodes. 

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under the General 
Rating Formula for Diseases and Injuries of the Spine.  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurologic manifestations are evaluated separately and 
combined with all other disabilities.  For purposes of 
evaluation under DC 5243, chronic orthopedic and neurological 
manifestations means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5243, Note 1.  Orthopedic 
disabilities are rated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Similarly, 
neurological disabilities are rated separately using criteria 
for the most appropriate neurological diagnostic code or 
codes.  38 C.F.R. § 4.71a, DC 5243, Note 2. 

Turning first to the orthopedic manifestations, the veteran's 
February 2004 VA examination showed forward flexion to 60 
degrees, with pain at the end of motion; extension to 30 
degrees, with pain at the end of motion; lateral flexion to 
30 degrees, with pain at the end of motion, bilaterally; and 
45 degrees rotation, bilaterally, with pain at the end of 
motion.  These results met the requirements for a 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine: Forward flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion greater than 120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  
38 C.F.R. § 4.71a, DCs 5237, 5243.  The requirements for a 
higher rating under the general rating formula, forward 
flexion of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, were not demonstrated.  38 C.F.R. 
§ 4.71a, DCs 5243, 5237 (2007).  Accordingly, the Board finds 
that for the period from October 13, 2007, to April 22, 2007, 
the orthopedic manifestations of the veteran's low back 
disability warranted an initial rating of 20 percent, but not 
higher, under the general rating formula.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).  Diagnostic Code 8520 provides the 
rating criteria for paralysis of the sciatic nerve, and 
therefore neuritis and neuralgia of that nerve.  For the 
sciatic nerve, disability ratings of 10 percent, 20 percent, 
and 40 percent are assignable for incomplete paralysis which 
is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
DC 8520.  Diagnostic Code 8620 refers to neuritis of the 
sciatic nerve, and DC 8720 refers to neuralgia of the sciatic 
nerve.

Treatment records dated from October 2003 to April 2007 and 
the reports of the VA examinations dated in February 2004 
show symptoms and assessment of radiculopathy in the left 
lower extremity.  On VA examination in February 2004, the 
veteran complained of low back pain with radiation to the 
pelvis and knees.  No pain, numbness, or tingling was 
reported for the right leg.  Additionally, the veteran 
complained of painful flare-ups that functionally impaired 
him on two prior occasions; these episodes were precipitated 
by the veteran's standing for five to six hours, sitting for 
more than one hour, and lifting objects weighing 30 to 40 
pounds.

Physical examination revealed moderate muscle spasm of the 
thoracolumbar spine, lumbar muscle spasm, but with preserved 
spinal contour and normal gait.  The veteran had diminished 
sensation to pinprick and light touch in the left leg.  There 
was no muscle atrophy, and the veteran was found to have 
normal strength in the lower extremities, bilaterally.  
Straight leg raising was positive for the left leg, but 
negative for the right.  His reflexes were 2+ at the knees, 
bilaterally.  Reflex testing of the ankles was attempted, but 
not reported.  

The findings in the medical records dating from October 2003 
to April 22, 2007, support a conclusion that the veteran had 
radiculopathy affecting his lower left extremity.  However, 
no muscle atrophy was present and his muscle strength was 
shown to be normal in the lower extremities, bilaterally.  
The Board therefore finds that the veteran's radiculopathy 
symptoms during this period were primarily sensory in nature 
and compatible with an incomplete paralysis of the sciatic 
nerve that was mild in degree.  Accordingly, the Board finds 
that the veteran is entitled to no more than a 10 percent 
rating for the neurological manifestations of his low back 
disability in his lower left extremity under DC 8520 for this 
period.  The Board finds no evidence of organic changes, such 
as muscle atrophy or trophic changes that would warrant a 
higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerve.  

The Board has considered the veteran's complaints of 
radicular symptoms in his right lower extremity during the 
period from October 13, 2003, to April 22, 2007.  However, 
because there was no clinical evidence of radiculopathy 
affecting the veteran's lower right extremity during this 
period, the Board concludes that the evidence of record does 
not support an award of a separate rating for neurological 
manifestations of his low back disability in his right lower 
extremity under DC 8520.  

The Board has considered whether the veteran is entitled a 
higher rating under any of the spinal rating criteria 
applicable during the relevant time period.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.   Although the veteran complained of flare-ups, these 
occurred only after certain activities.  Furthermore, the 
evidence does not show that those flareups resulted in 
additional disability that would warrant a higher rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The question before 
the Board, then, is whether the veteran is entitled to a 
separate rating for his neurological manifestations during 
this time period.  While the veteran complained of 
neurological manifestations affecting his bilateral lower 
extremities, objective manifestations were demonstrated only 
for the veteran's left lower extremity, and these 
manifestations revealed no more than a mild degree of 
incomplete paralysis of the sciatic nerve.  Accordingly, the 
Board finds that for the time period from October 13, 2003, 
to April 22, 2007, the veteran is entitled to a separate 10 
percent rating for neurological manifestations of his low 
back disability in his left lower extremity under DC 8520.  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that from October 13, 2003, until April 
22, 2007, the orthopedic manifestations of the veteran's low 
back disability warranted a rating of 20 percent, but no 
higher.  Additionally, the Board finds that the weight of the 
credible evidence during his period demonstrates that the 
veteran is entitled to a separate 10 percent rating, but no 
higher, for the neurological manifestation of his low back 
disability on his lower left extremity.  The preponderance of 
the evidence is against the claim for any rating higher than 
that, therefore the claim for a rating higher than that is 
denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since April 23, 2007

The clinical evidence of record during the period since April 
23, 2007, reveals that on VA examination in April 2007, the 
veteran complained of missing a total of two weeks of work 
because of his low back pain over the past 12 months.  The 
evidence of record during this time period is otherwise 
negative for any incapacitating episodes as a result of the 
veteran's lower back disability.  Accordingly, he is not 
entitled to a rating higher than 20 percent based upon 
incapacitating episodes.  That method warrants a 20 percent 
rating where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
only where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  That has not been demonstrated in 
this case.

The Board next turns to whether veteran is entitled to a 
higher rating based upon his orthopedic and neurological 
manifestations during the relevant time period.  With respect 
to the orthopedic manifestations, the veteran's April 2007 VA 
examination showed flexion to 60 degrees, without pain; 
extension to 15 degrees, without pain; lateral flexion to 30 
degrees, without pain; bilaterally; and rotation to 30 
degrees, without pain, bilaterally.   Additionally, the 
veteran was found to have palpable moderate spasm of the 
lumbar spine, which did not impair his gait but which 
resulted in abnormal spinal contour (lumbar lordosis and 
reverse lordosis).  

On the basis of these findings, the Board concludes that the 
veteran's lumbar spine disability fell squarely within the 
requirements for a 20 percent rating under DC 5243, forward 
flexion greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  The 
requirements for a higher rating, forward flexion of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, have not been shown.  38 C.F.R. § 4.71a, 
DCs 5243, 5237 (2007).  Given that the veteran already has a 
20 percent rating under DC 5243 for the relevant time period, 
the Board finds that the General Rating Formula for Diseases 
and Injuries of the Spine cannot serve as a basis for an 
increased rating.

With respect to neurological manifestations, the veteran's 
treatment records dated since April 23, 2007, and the reports 
of the April 24, 2007, VA examination show symptoms and 
assessment of radiculopathy in the lower extremities, 
bilaterally.  On the April 2007 VA examination, the veteran 
had diminished sensation to pinprick and light touch in both 
the left and right leg.  There was no muscle atrophy, and the 
veteran was found to have normal strength in the lower 
extremities, bilaterally.  Knee and ankle jerks were 2+ 
bilaterally.  The straight leg raising test does not appear 
to have been attempted.

The Board finds that the medical records dating since April 
22, 2007, support a conclusion that the veteran had 
radiculopathy affecting his bilateral lower extremities.  
However, no muscle atrophy is present and his muscle strength 
was shown to be normal in the lower extremities, bilaterally.  
The Board therefore finds that the veteran's radiculopathy 
symptoms during this period were primarily sensory in nature 
and compatible with incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that 
the veteran is entitled to no more than separate 10 percent 
ratings for the neurological manifestations of his low back 
disability in his lower extremities, bilaterally, under DC 
8520 for this period.  The Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.  

In sum, the weight of the credible evidence demonstrates that 
since April 23, 2007, the orthopedic manifestations of the 
veteran's low back disability have warranted no more than a 
20 percent rating.  However, the Board finds that the weight 
of the credible evidence demonstrates that the veteran is 
entitled to separate 10 percent ratings, but no higher, for 
the neurological manifestation of his low back disability in 
his lower extremities, bilaterally.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in January 2004 and March 
2006; a rating decision in May 2004; and a statement of the 
case in June 2005.  Those documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008). Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.





ORDER

For the time period from October 13, 2003, until April 22, 
2007, an initial rating of 20 percent, but no higher, for the 
orthopedic manifestations of a low back disability is 
granted.

From October 13, 2003, a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the sciatic nerve) in the left lower 
extremity is granted.

Since April 23, 2007, a rating in excess of 20 percent for 
the orthopedic manifestations of a low back disability is 
denied.

From April 23, 2007, a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the sciatic nerve) in the right lower 
extremity is granted.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


